Title: From Thomas Jefferson to St. Victour & Bettinger, 6 May 1787
From: Jefferson, Thomas
To: St. Victour & Bettinger



Monsieur
Marseilles 6me. Mai. 1787.

Quand le gouvernement de la Virginie nous fit l’honneur, à Monsr. le M. de la Fayette, M. Barclay et moi, de nous charger de la procuration des armes, pour lesquelles nous nous sommes adressés à votre manufacture, il nous donnoit raison de croire qu’il auroit besoin d’encore bien d’autres. Mais jusques ici, il ne s’est expliqué ulterieurement la dessus, et il ne seroit pas sage ni à nous, ni à vous, de prendre aucune demarche pour cet objet qu’après avoir reçu leurs ordres precises. Ils viennent de recevoir les premiers envois de ces armes, et seront bientot en etat de nous informer s’ils en sont contents et pour la qualité et pour le prix. Je me ferai une veritable plaisir de vous communiquer leurs sentiments la dessus au premier moment qu’ils me les feront connoitre. J’ai l’honneur d’etre avec beaucoup de consideration, Monsieur, votre tres humble et tres obeissant serviteur,

Th: Jefferson

